DETAILED ACTION
The following Office action concerns Patent Application Number 16/571,033.  Claims 1-23 are pending in the application.
Election/Restrictions
A restriction requirement was sent to the Applicant on June 27, 2022.  The Applicant was required to elect among several groups of inventions and several species of an object.  The Applicant responded to the restriction requirement on August 29, 2022 and elected Group I, claims 1, 2, 4-6, 10, 11, 15-22, with traverse.  The applicant also elected a fluid species of an object.  In traversing the restriction requirement, the Applicant argues that incident radiation may come from any source, and so claims 2 and 3 are not mutually exclusive.  However, claim 2 requires optical exposure from incoming electromagnetic radiation which is described in the specification as coming from an external source rather than a second energized object.  Therefore, inventions I and II are distinct. 
Accordingly, claims 3-9, 12-14 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or species.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 15-20 are rejected under 35 U.S.C. § 112(b) because the term “the second object” lacks antecedent basis.  MPEP § 2173.05(e).  Correction of the antecedent basis problem will clarify whether or not these claims are directed to the elected invention.  If the amended claims are directed to a non-elected invention, they will be withdrawn from consideration. 
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 10, 11, 21 and 22 are rejected under 35 U.S.C. § 102 as being anticipated by Altman (US 2013/0118994).  
Altman teaches a method of treating a fluid comprising circulating the fluid through treatment stages and exposing the fluid to ultraviolet radiation to sanitize the fluid (par. 47, 59, 63).  Ultraviolet radiation is electromagnetic radiation (par. 47).  The fluid is the claimed first object.  The fluid is energized by exposure to radiation as that term is used in the instant claims.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 14, 2022